Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments and remarks filed on 06/01/2021.
Claims 1, 3-15 and 17 are pending.
Claims 1 and 17 are independent. 


Allowable Subject Matter
Claims 1, 3-15 and 17 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest a motor control apparatus; an image forming apparatus, comprising: wherein the detection condition includes applying the voltage to the plurality of coils by the voltage control unit for a first time period to detect the stop position of the rotor in a case where the load torque is a first value, and the detection condition includes applying the voltage to the plurality of coils by the voltage control unit for a second time period shorter than the first time period to detect the stop position of the rotor in a case where the load torque is a second value smaller than the first value along with other features of claim 1 or claim 17 (claim 1 or claim 17).
The combination of the claimed limitations in the independent claims 1 and 17 are not anticipated or made obvious by the prior art of search in the examiners opinion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846